LACOMBF, Circuit Judge.
I concur in the result, but solely for the reason that the complainant does not come into equity with clean hands. It is true that, since the decrees against him in the suits brought by the original Walter Baker & Co., he has conformed to their requirements. Nevertheless he is still diverting some portion of the business of the original firm by reason of a confusion which he might easily terminate, although, under the decisions, a court might be powerless to give further relief against him. In my opinion, he never was, and is not now, a fair trader. The defendant’s conduct has been equally reprehensible. The individual defendant began by a fraudulent effort to palm off his goods as the manufacture of the complainant, and it does not seem to me • that the corporation defendant has acted with any greater measure of fairness. Its name is so printed on the packages as to deceive the public; it has devised and still uses for one of its wrappers a color scheme closely imitating that of the complainant’s; and its corporate name was selected, as it seems to me, in bad faith, and for the purpose of illegitimate competition with the complainant. The business methods of both sides have been, and still are, unfair; both are piratical traders, seeking to sell their goods on the strength of the reputation of another manufacturer, whose name was a household word throughout the country before either of them appeared; and, in my opinion, neither of them is entitled to equitable relief against the other.